Citation Nr: 1013476	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
compensation benefits on behalf of his spouse and minor 
child.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The Veteran had active military service from April 1971 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appellant is the Veteran's former spouse.

This case was brought before the Board in March 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist in the 
development of the instant claim.  The case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDINGS OF FACT

1.	In September 2008, during the pendency of the instant 
appeal, the Veteran and appellant were divorced.

2.	Prior to the dissolution of the marriage, an apportionment 
of the Veteran's benefits would cause an undue financial 
hardship on the Veteran.

3.	Following the dissolution of the marriage, the Veteran is 
reasonably discharging his responsibility for his minor 
child's support.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  However, VA regulations include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information, which could directly affect the 
payment or potential payment of benefit, which is subject of 
the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 
19.102.  

In this case, the appellant filed a NOD in July 2006.  In 
response to the NOD, the RO issued an SOC to the appellant 
and provided a copy to the Veteran.  The appellant filed a 
substantive appeal in December 2006.  The RO notified the 
Veteran that the appellant appealed the disallowance of the 
apportionment claim on the grounds that the Veteran was not 
discharging his responsibility for support of his spouse and 
minor child.

Analysis

The appellant filed a claim for entitlement to apportionment 
of the Veteran's benefits on behalf of both herself and their 
minor child.  She essentially contends that she experiences 
hardship in the absence of apportionment and the Veteran is 
not reasonably discharging his responsibility for the child's 
support.  

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  VA regulations provide for two types of 
apportionments.  A general apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not living with 
his or her spouse, or when the veteran's child is not in the 
veteran's custody and the veteran is not reasonably 
discharging his responsibility for the spouse's or child's 
support.  

It is not necessary for the appellant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 
(1993).  However, an apportionment of benefits under 
38 C.F.R. § 3.450 may not cause undue financial hardship on 
the veteran.  See 38 C.F.R. § 3.451 (2009).

The second type of apportionment is a special apportionment, 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to  such factors 
as the amount of VA benefits payable, other income and 
resources of the Veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents, and the apportionment 
claimants.  Apportionment of more than 50 percent of the 
Veteran's benefits is ordinarily considered to constitute 
undue hardship on him or her; but apportionment of less than 
20 percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility 
for the support of a dependent, who might be entitled to a 
general apportionment, but when special circumstances exist, 
which warrant giving dependents additional support.

The benefit-of-the-doubt rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

Initially, the Board observes that the Veteran and appellant 
were divorced in September 2008, during the pendency of the 
instant appeal.  Under the provisions of 38 C.F.R. § 3.450, 
the appellant may only receive an apportionment for her own 
support for the period prior to the September 2008 
dissolution of marriage.  See also 38 C.F.R. § 3.50(a) 
(defining the term "spouse") and 38 C.F.R. § 3.1(j) 
(defining the term "marriage").  However, an apportionment 
would be proper for the support of the Veteran's minor child 
throughout the entire appeal period, provided the provisions 
of 38 C.F.R. § 3.450 and § 3.451 are met.

The record indicates that, at the time the appellant filed a 
claim for apportionment, she and the Veteran were separated 
and lived apart.  The record also reflects that their minor 
child resided solely with the appellant.  At the time, the 
Veteran was in receipt of a disability evaluation of 40 
percent.  The Board observes the Veteran does not dispute 
that, during the period prior to the dissolution of his 
marriage with the appellant, he was not providing any support 
for the appellant or their minor child.  See May 2006 
statement.  He essentially argues that an apportionment is 
not warranted as it would have caused an undue financial 
hardship.  According to the record, the Veteran's income, 
including VA disability benefits and worker's compensation, 
totaled $2326.44 per month.  His expenses, including rent, 
utilities and other necessities, totaled $2432.00  Comparing 
the Veteran's total expenses reported to his total monthly 
income reveals that he had a monthly shortfall in the 
calculated amount of $105.56.

As discussed above, the Veteran does not dispute that he 
provided no support for his spouse or minor child prior to 
the dissolution of their marriage.  The central issue for the 
Board's consideration is therefore whether the award of an 
apportionment would cause an undue hardship on the Veteran.  
As noted above, a general or special apportionment may be 
awarded only if it would not cause undue financial hardship 
on the Veteran. See 38 C.F.R. § 3.451.  In the instant case, 
the Veteran's expenses exceeded his income by slightly more 
than $100.00 per month.  Therefore, as he was unable to 
fulfill his monthly expenses even absent an apportionment, 
the Board finds that an apportionment of the Veteran's 
benefits prior to the September 2008 divorce would cause the 
Veteran undue hardship, and the criteria for an apportionment 
have not been met.  See 38 C.F.R. §§ 3.450, 3.451.

The Board acknowledges the Veteran's overall disability 
evaluation was increased to 70 percent by a November 2009 
rating decision, which would possibly have the effect of 
increasing his income and therefore reducing the financial 
burden caused by an apportionment.  However, the Board 
observes that, at this point, the Veteran and appellant were 
divorced.  Further, the September 2008 Judgment of 
Dissolution of Marriage indicates the Veteran was to "cause 
his Social Security Disability Benefits of $544.00 to be sent 
to [the appellant] on behalf of the minor child...."  No other 
child support was ordered.  In the absence of evidence or 
allegation to the contrary, the Board presumes the Veteran 
fulfilled his obligations under the September 2008 Judgment.  
Therefore, the Board finds that, as of September 2008, the 
Veteran is reasonably fulfilling his obligation to support 
his minor child, and a general apportionment under 38 C.F.R. 
§ 3.450 is not warranted.  Furthermore, as discussed above, 
the appellant may not receive an apportionment based on her 
own support following the dissolution of marriage.  

In sum, prior to the September 2008 dissolution of marriage 
and November 2009 increase in the Veteran's overall 
disability evaluation, the Board has determined that awarding 
an apportionment of benefits would cause an undue financial 
hardship on the Veteran, as his expenses exceeded his income 
by approximately $100.00 per month.  Following the September 
2008 divorce, the Board finds that the Veteran is properly 
discharging his responsibility to support his minor child as 
he has presumably fulfilled his obligations pursuant to the 
September 2008 Judgment.

Accordingly, the criteria for an apportionment have not been 
met at any point during the appeal period, and the appeal is 
denied.  See 38 C.F.R. §§ 3.450, 3.451.


ORDER

Entitlement to an apportionment of the Veteran's compensation 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


